









Exhibit 10.66






3805 Old Easton Road    │    Doylestown, PA    │    United States
18902    │    Tel: 267.893.6650 │    www.arbutusbio.com






November 17, 2016




Personal and Confidential




Bill Symonds
103 Hardenbrook Court Cary, NC
USA, 27519






Dear Bill:


Effective November 15, 2016, your employment with Arbutus Biopharma Corp.
(formerly Tekmira Pharmaceuticals Corp.) has been transferred to Arbutus
Biopharma, Inc. Except for being employed by Arbutus Biopharma, Inc., all other
terms of your employment will remain the same, as set forth in your Agreement to
Serve as Chief Development Officer entered into as of May 29, 2015.




Very truly yours,


ARBUTUS BIOPHARMA, INC.


markjmurraysig.jpg [markjmurraysig.jpg]


Mark J Murray President & CEO


